Title: From James Madison to John Shee, 13 April 1808
From: Madison, James
To: Shee, John



Sir.
Dept. of State, April 13th. ’08.

I have lately Shipped to your care in the Schooner Caroline, John Hand Junr. Master, thirty one Boxes containing volumes of the laws of the United States, 2d. Session 9th. Congress, addressed to many of the Governors of the States and Territories.  I pray you to forward them as opportunities may serve to their respective places of destination, paying the expenses from Philadelphia, which shall be reimbursed on the receipt of your account.  Capt. Hand’s receipt of the Boxes is herewith enclosed.  I am &c.

James Madison.

